IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00349-CV

                               EX PARTE H.L.S., JR.


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 50,243


                          MEMORANDUM OPINION

      H.L.S., Jr. filed a petition to expunge various charges from his record. The trial

court denied the petition and H.L.S. appealed. H.L.S.’s brief in this appeal was due on

February 22, 2013. It was not filed. By letter dated March 4, 2013, the Clerk of this

Court notified H.L.S. that no brief had been filed and warned H.L.S. that the appeal

would be dismissed for want of prosecution unless, within 21 days of the date of the

letter, a response was filed showing grounds for continuing the appeal. See TEX. R. APP.

P. 38.8(a)(1) and 42.3. More than 21 days have passed and H.L.S. has not responded.

      This appeal is dismissed. Id. 42.3(b).

      Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.
P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 11, 2013
[CV06]




Ex parte H.L.S.                                                                        Page 2